109 T.C. No. 4



                     UNITED STATES TAX COURT



        MARVIN L. WHITE AND PHYLLIS WHITE, Petitioners v.
           COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 20635-96.                     Filed August 5, 1997.


          Ps submitted requests for abatement of interest to
     the IRS, which were denied prior to July 30, 1996, the
     date of enactment of sec. 6404(g), I.R.C. Ps now seek
     review of the failure to abate interest pursuant to
     sec. 6404(g).

          Held: We lack jurisdiction to review the denial
     of Ps' requests for abatement of interest.


     Robert L. White, for petitioners.

     Christal Hillstead, for respondent.


                               OPINION

     COHEN, Chief Judge:    This case is before us on respondent's

Motion to Dismiss for Lack of Jurisdiction.    The issue is whether
                               - 2 -

the Court has jurisdiction pursuant to section 6404(g) to review

respondent's determination denying petitioners' claims for

abatement of interest.   The resolution of this issue turns on the

effective date of section 6404(g).     Unless otherwise indicated,

all section references are to the Internal Revenue Code in effect

at the time the petition was filed.

                            Background

     Petitioners are husband and wife who resided in Wenatchee,

Washington, at the time the petition was filed.

     Following the conclusion of deficiency proceedings, on

December 17, 1992, respondent made assessments of deficiencies

and additions to tax for the taxable years 1979 through 1984.

Petitioners paid $387,429.58, on April 8, 1993, which represented

a payment of the assessments indicated as due on their 1979

through 1984 accounts as calculated by a revenue officer who was

assigned for collection.   It was subsequently determined that

additional interest was due.   Petitioners contacted an Internal

Revenue Service Problem Resolution Office and, on February 25,

1994, that office sent a letter to petitioners that included a

computation of interest to March 14, 1994.    These computations

omitted computations of interest accruing from April 8, 1993, to

March 14, 1994.

     On December 26, 1994, petitioners filed claims with the

Fresno Service Center requesting abatement of interest for the

taxable years 1979 through 1984.   The Fresno Service Center sent
                               - 3 -

a letter to petitioners denying abatement of the total amount of

interest requested in petitioners' claims but in the letter

stated that no interest would be charged for the period from

March 24, 1993, to March 14, 1994.     This letter also advised

petitioners of their right to appeal the Service Center's

determination to an Internal Revenue Service Appeals Office.

Petitioners exercised their appeal rights.

     On January 26, 1996, a final determination letter was issued

by the Appeals Office stating that petitioners' claims for

abatement of interest for the taxable years 1979 through 1984

were disallowed except that interest was abated for the period

from March 24, 1993, to March 14, 1994.     Shortly thereafter, a

computation of the amounts of unabated interest was made by a

revenue officer on March 28, 1996, pursuant to petitioners'

request.

     On September 23, 1996, petitioners filed the petition

commencing this case.   Therein petitioners request that the Court

abate the interest assessed for the taxable years 1980, 1981, and

1983.   Attached to the petition is a copy of the revenue

officer's letter dated March 28, 1996, including an interest

computation.   Other attachments include a second letter from a

revenue officer dated May 16, 1996, and a letter from an Appeals

officer dated November 30, 1995.   All of the attachments concern

the computation of interest and provide explanations of the

amounts of interest previously assessed for the taxable years
                                - 4 -

1979 through 1984, including the amounts abated for the period

from March 24, 1993, to March 14, 1994.

     On November 20, 1996, respondent moved to dismiss this case

on the ground that petitioners' requests for abatement of

interest were submitted to the Internal Revenue Service (IRS)

prior to July 31, 1996, and, alternatively, on the ground that

the petition was not timely filed within the time prescribed by

section 6404(g).

                             Discussion

     The issue for decision is whether the Court has jurisdiction

to review the denial of petitioners' requests for abatement of

interest.    Resolution of the issue turns on the effective date of

section 6404(g), added by section 302(a) of the Taxpayer Bill of

Rights 2 (TBOR 2), Pub. L. 104-168, 110 Stat. 1452, 1457 (1996).

Section 6404(g) authorizes actions in this Court for review of

respondent's denial of a request for abatement of interest under

section 6404.    That section provides, in pertinent part, as

follows:

          (g) Review of Denial of Request for Abatement of
     Interest.--

                 (1) In General.--The Tax Court shall have
            jurisdiction over any action brought by a taxpayer
            who meets the requirements referred to in section
            7430(c)(4)(A)(ii) to determine whether the
            Secretary's failure to abate interest under this
            section was an abuse of discretion, and may order
            an abatement, if such action is brought within 180
            days after the date of the mailing of the
            Secretary's final determination not to abate such
            interest.
                               - 5 -

Section 302(b) of TBOR 2 provides that section 6404(g) "applies

to requests for abatement after the date of the enactment of this

Act."   TBOR 2 was enacted on July 30, 1996.

     Respondent contends that we lack jurisdiction in this case

because petitioners submitted their requests for abatement prior

to July 31, 1996.   According to respondent, the effective date

provision of TBOR 2 section 302(b) provides that jurisdiction is

only applicable to requests for abatement that are submitted

after July 30, 1996.   Alternatively, respondent contends that we

lack jurisdiction on the ground that the petition was not timely

filed within 180 days of the mailing of the final notice

disallowing petitioners' claim for abatement of interest.

     Petitioners' primary position is that their requests for

abatement of interest are continuous and ongoing and that their

petition, itself, is a further request for abatement.    In

addition, they contend that the petition was timely filed within

180 days from the mailing of the final determination by the

Commissioner not to abate interest.    Finally, petitioners submit

that they are entitled to make subsequent requests for abatement

of interest "for the purposes of qualifying as a request for

abatement made after July 30, 1996."

     In Banat v. Commissioner, 109     T.C. ___ (Aug. 5, 1997), we

considered the question of the Court's jurisdiction to review the

Commissioner's denial of a request for abatement of interest

where the request was filed prior to July 31, 1996, but denied
                               - 6 -

after July 30, 1996.   In that case, we concluded that TBOR 2

section 302(b), which establishes the effective date of section

6404(g), does not preclude the consideration of requests for

abatement of interest pending on July 31, 1996.   In reaching that

conclusion, we rejected the Commissioner's position that the

Court lacks jurisdiction to review the Commissioner's denial of

requests for abatement of interest that were filed with the IRS

prior to July 31, 1996, in situations where the requests are

continuing, considered, and denied after the date of enactment of

TBOR 2.

     This case, unlike Banat v. Commissioner, supra, does not

involve a request for abatement of interest pending after

July 30, 1996; rather, petitioners' requests for abatement were

made and denied prior to July 31, 1996.   Consistent with our

holding in Banat, we conclude that section 6404(g) is not

applicable to requests for abatement made and denied prior to the

date of the enactment of TBOR 2.   Accordingly, we hold that we

lack jurisdiction to review the denial of petitioners' requests

for abatement.

     In reaching this conclusion, we have considered petitioners'

arguments that their requests for abatement of interest are

"continuing and ongoing"; that the petition, itself, is a request

for abatement of interest; and that they may resubmit their

requests for abatement of interest in order to qualify as

"requests for abatement after the date of the enactment".   These
                                 - 7 -

arguments are to no avail.   As pointed out on numerous occasions,

the jurisdiction of this Court is strictly limited by statute,

and we may not enlarge upon that statutory jurisdiction.        Breman

v. Commissioner, 66 T.C. 61, 66 (1976).       Our statutory authority

pursuant to section 6404(g) is to decide whether the

Commissioner's final determination not to abate interest was an

abuse of discretion, and that section does not authorize us

independently to receive and consider requests for abatement of

interest.   Further, future requests for abatement of interest

which petitioners may or may not file with the IRS have no

bearing on our jurisdiction in this proceeding.

     Because petitioners' requests for abatement of interest were

made and denied prior to the enactment of section 6404(g), there

is no applicable 180-day period.

     To reflect the foregoing,

                                         An order of dismissal for lack

                                 of jurisdiction will be entered.